Citation Nr: 0909604	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for hallux limitus, 
right big toe, post-operative with cheilectomy with 
arthritis, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for hallux limitus, 
left big toe, post-operative with cheilectomy with arthritis, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for lumbosacral spine 
with narrowing of L5-S1 with compression, currently rated as 
40 percent disabling.  

4.  Entitlement to service connection for multilevel cervical 
degenerative disc/joint disease, claimed as secondary to the 
service-connected lumbosacral spine.  

5.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
August 1985, and from November 1985 to November 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

(Consideration of the appellant's claims for an increased 
rating for lumbosacral spine, and for service connection for 
a cervical spine disability, are deferred pending completion 
of the development sought in the remand that follows the 
decision below.  The Board finds that the claim for TDIU is 
inextricably intertwined with those two issues, and because 
those two rating issues are being remanded, adjudication of 
the TDIU claim must be deferred pending the outcome of the 
other two issues on remand.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).)




FINDINGS OF FACT

1.  The veteran's right big toe hallux limitus is evidenced 
by flexion to 30 degrees and dorsiflexion to 10 degrees, with 
pain throughout the range of motion.  

2.  The veteran's left big toe hallux limitus is evidenced by 
flexion to 30 degrees and dorsiflexion to 28 degrees, with 
pain throughout the range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
right big toe hallux limitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5280 (2008).  

2.  The criteria for an increased rating for the veteran's 
left big toe hallux limitus have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5280.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003 and April 2005.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  In correspondence dated in March 2006, the 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the notifications did not specifically mention that he 
should provide evidence demonstrating the effect that 
worsening had on his daily life, based on the content of the 
record it is clear that he expects (i.e., has actual 
knowledge) that the impact on his daily life will be taken 
into account in adjudicating his increased rating claims, and 
provided information accordingly.  See Mayfield v. Nicholson, 
19 Vet.App. 10, 121 (2005) ("Mayfield I"), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  For example, 
in the course of his most recent examination in November 
2007, the Veteran reported limitations imposed by his 
service-connected disabilities on a variety of activities, 
all of which are activities of daily living.  More 
significantly, the Veteran was also asked to provide 
statements from people who have witnessed how his disability 
symptoms affect him; since his is currently unemployed, such 
statements would logically pertain to activities of daily 
living.  
 
The RO also provided a statement of the case (SOC) and four 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
Social Security Administration (SSA) records, and secured 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.  

The Veteran is service-connected for hallux limitus of the 
bilateral big toes.   The record shows that he underwent 
cheilectomy on the left big toe in 1991, and on the right big 
toe in 1993.  He was granted service connection for both 
disabilities in a rating decision dated in 1994, each rated 
as 10 percent disabling.  He submitted a claim, received in 
December 2002, for increased ratings for all of his service-
connected disabilities.  

He was afforded a VA feet examination given in September 
2003.  The Veteran reported bilateral big toe pain that 
varied from zero to eight on a scale of 10.  He reported no 
particular flare-ups of his toe pain, only pain with 
prolonged walking, which also included low back and cervical 
spine pain.  He reported that he uses a cane about two times 
per year when he has particularly bad foot or back pain, and 
also when he goes walking on uneven surfaces such as when 
walking in the woods.  

Examination revealed the surgical scars that were non-tender 
to touch.  Range of motion exercises revealed flexion to 25 
degrees on the right and to 30 degrees on the left.  
Extension was to 10 degrees on the right and 12 degrees on 
the left.  There was no edema, effusion, instability, 
weakness, tenderness, redness, or heat on either toe.  As to 
gait, the examiner noted that, on close inspection, the 
Veteran tended to walk with dorsiflexion of both big toe 
metatarsophalangeal joints when walking with a slight 
rotation onto the lateral portion of the foot.  There was a 
shoe wear pattern showing the outer parts of the foot were 
slightly more worn than the medial parts.  The Veteran was 
unable to walk on his toes or to squat.  There were no hammer 
toes, high arch, or claw feet, and the big toes were in good 
alignment.  

The examiner diagnosed bilateral hallux limitus status post 
1991 and 1992 surgery including cheilectomy, now complicated 
by postoperative arthritis.  The examiner noted that the 
Veteran's toe pain limits his standing, walking, and lifting; 
the Veteran is capable of performing sedentary work, but 
should not perform any work requiring lifting more than 25 
pounds, repetitive bending, standing more than one-half hour 
at a time, or a job requiring him to sit without being able 
to stand as desired.  The examiner also noted that the 
Veteran is unable to bike, lift weights in the gym, or to 
hike due to the toe pain.  

The Veteran was afforded another examination given in May 
2005 that reported similar results.  There were no foot 
deformities proximal to the toes, and arches were normal.  
Flexion was to 35 degrees on the right and to 40 degrees on 
the left.  Extension was to zero bilaterally.  The Veteran 
was unable to stand on toes of either foot, though he could 
heel walk and tandem walk.  There was no reported use of 
cane, braces, or other assistive devices.  

The Veteran's most recent feet exam was in November 2007.  
The Veteran averred that his toe disabilities had 
progressively worsened since disability onset in service.  
The examiner's report implied that the principal 
manifestation of the Veteran's toe disabilities is pain.  The 
Veteran reported partial relief of pain by resting and with 
pain medications; application of heat or cold did not 
relieve.  The left big toe could to flex to 30 degrees, and 
dorsiflex to 28 degrees, both with pain throughout the range 
of motion.  The right big toe could dorsiflex to 10 degrees 
and flex to 28 degrees, also with pain throughout the range 
of motion.  There was some tenderness, but no swelling, 
instability, weakness, abnormal weight bearing, skin or 
vascular foot abnormality, malunion or nonunion of the tarsal 
or metatarsal bones, and no muscle atrophy of the feet.  X-
ray examination revealed severe bilateral osteoarthrosis and 
degenerative changes at the first metatarsalphalangela joints 
that had progressed since 2005.  The right first MTP joint 
space was noted to be almost totally obliterated now.  The 
examiner listed the effects of the Veteran's bilateral toe 
disabilities on his activities of daily living, which varied 
from none as regards grooming and toileting, to severe as 
regards shopping and exercise, and to prevention of 
participation in sports.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.  As will be 
shown, the Veteran's symptomatology has not changed 
appreciably during the appeal period, and, in any event, 
these disabilities have always been rated at the highest 
rating available for the disabilities.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's toe disabilities.  The examiners 
addressed pain on motion, and the impact of these 
disabilities on his endurance and his ordinary activities.    

The veteran's bilateral big toe hallux limitus has been 
evaluated by analogy to the rating criteria found at 
Diagnostic Code 5280, unilateral hallux varus.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5280, the only rating is 10 
percent.  As this is the only rating available under 
Diagnostic Code 5280, a higher rating is logically not 
available under that diagnostic code.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none 
applicable.  The only diagnostic codes available for 
disabilities related to the feet that permit ratings higher 
than 10 percent are 5278, which utilized for evaluating claw 
foot (pes cavus), Diagnostic Code 5283, utilized for 
evaluating malunion or nonunion of the tarsal or metatarsal 
bones, and Diagnostic Code 5284, utilized for evaluating 
other foot injuries, none of which are for application here.  
The Veteran does not have claw foot or malunion or nonunion 
of the tarsal or metatarsal bones, rendering Diagnostic Codes 
5283 and 5284 inapt.  

As regards Diagnostic Code 5284, the Board finds no medical 
evidence of record suggesting that the Veteran's bilateral 
toe disabilities are moderately severe, as would be required 
for a higher, 20 percent, rating.  While the Veteran clearly 
experiences pain on walking, the evidence shows that he can 
walk, typically without use of a cane or any other assistive 
device.  While the effect of these disabilities was described 
in the most recent examination report as being severe related 
to shopping and exercise, the effect on traveling, bathing, 
dressing, and driving were described as mild, and the effect 
on doing chores was described as moderate.  

An award of the highest rating available for a disability 
also suggests that consideration should also be given to a 
possible extraschedular rating; however, the Board finds that 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  The current evidence of record 
does not demonstrate that the service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  Id.  It is undisputed 
that the disability has an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Taking into account all of the medical evidence of record, 
the Board finds that the preponderance of the evidence is 
that the Veteran's disability picture more nearly 
approximates the criteria required for the currently awarded 
10 percent for each toe disability, and that a higher rating 
is not warranted for any period during the pendency of this 
claim.  See Hart, supra.    


ORDER

Entitlement to an increased rating for hallux limitus, right 
big toe, post-operative with cheilectomy with arthritis, 
currently rated as 10 percent disabling, is denied.  

Entitlement to an increased rating for hallux limitus, left 
big toe, post-operative with cheilectomy with arthritis, 
currently rated as 10 percent disabling, is denied.  


REMAND

For the reasons that follow, the Board must remand the issues 
of entitlement to an increased rating for lumbosacral spine 
with narrowing of L5-S1, and for service connection for 
multilevel cervical degenerative disc/joint disease, claimed 
as secondary to the service-connected lumbosacral spine.  (As 
noted in the introduction, the TDIU claim must also be 
deferred because it is inextricably intertwined with two 
remanded issues.)  

First, as regards the lumbosacral spine issue, the Board 
notes that the Veteran has been advised of the rating 
criteria for evaluating the spine for the period prior to 
September 23, 2002, and for the new criteria effective 
beginning September 26, 2003, but has not been apprised of 
the rating criteria utilized in the intervening period.  
Since the Veteran's lumbosacral spine increased rating claim 
was received in July 2001, it must be evaluated utilizing all 
three rating criteria, which has not been done.  Moreover, 
the Board notes that this disability encompasses narrowing of 
L5-S1 with compression, suggesting that evaluation under 
disc-related rating criteria, such as those that were the 
purpose of the rating criteria change effective both 
September 23, 2002, and September 26, 2003.  The Board will 
therefore remand in order to ensure that the Veteran is 
adequately informed as regards the rating criteria used to 
evaluate disabilities of the spine, and to be thereby 
evaluated.  See generally Vasquez-Flores, supra.  
 
As regards the cervical spine service connection issue, the 
Board notes that when the Veteran originally sought service 
connection he specifically stated his belief that his 
cervical spine disability was related to his service-
connected lumbosacral spine disability.  Indeed, in the 
ensuing adjudications by the RO, the issue has been 
characterized, as it is on the title page, as a claim 
secondary to the service-connected lumbosacral spine.  
However, when the Veteran was afforded a VA nexus examination 
in September 2003, the examiner opined that "[i]t is less 
likely than not that [the Veteran's] cervical degenerative 
disc disease is related to his service in the navy, and is 
most likely due to a natural degenerative process."  While a 
liberal reading of the physician's opinion might be that 
attributing the disability to a natural degenerative process 
logically precludes relating it to the already service-
connected lumbosacral spine disability, such an 
interpretation does not encompass the possibility that the 
Veteran's cervical spine disability may have been aggravated, 
if not caused, by the service-connected lumbosacral spine 
disability.  Moreover, in the January 2004 rating decision 
that denied service connection for the cervical spine 
disability, the RO incorrectly stated that the examiner had 
concluded that it is not as likely as not that the Veteran's 
neck disability is either directly related to military 
service or to the service-connected lumbar spine disability.  
The Board must therefore remand in order to afford the 
Veteran with another VA examination to obtain a medical nexus 
opinion that specifically discusses the probabilities that 
the Veteran's cervical spine disability is etiologically 
related to his lumbosacral spine disability in any way.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must provide 
notification to the claimant and the 
claimant's representative that is 
compliant with the Court's holding in 
Vasquez-Flores, supra.   

2.  The RO should arrange for the veteran 
to undergo a VA spine examination by a 
medical professional with appropriate 
expertise to determine the current 
diagnosis and severity of his cervical 
and lumbosacral spine disabilities.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed and 
the results noted in the examination 
report.  

In determining the degree of limitation 
of motion, the examiner is requested to 
take into consideration the provisions of 
38 C.F.R. § 4.40 concerning lack of 
normal endurance, functional loss due to 
pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess 
fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning 
the effects of the disability on the 
veteran's ordinary activity.  The 
examiner is asked to discuss these in the 
context of any limitation in the range of 
motion of the veteran's lumbosacral 
spine.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The examiner is specifically requested to 
opine as to whether the veteran's lumbar 
spine disability has caused any 
associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment.  The 
examiner is also requested to identify 
any degenerative spine disabilities, and 
to opine as to whether or not they are 
related to the already service-connected 
lumbosacral strain disability.  

As regards the Veteran's cervical spine 
disability, which is not service-
connected, the examiner is asked to opine 
as to whether it is at least as likely as 
not that this disability is etiologically 
related to the single neck complaint is 
service, to his previously service-
connected lumbosacral spine disability, 
or was aggravated by his previously 
service-connected lumbosacral spine 
disability.  If so opined, the examiner 
again is specifically requested to opine 
as to whether the veteran's cervical 
spine disability has caused any 
associated objective neurologic 
abnormalities.

A complete rationale should be given for 
any opinions and conclusions expressed.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The RO should ensure that the examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


